Citation Nr: 1753049	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  11-02 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to September 1974 and from October 2003 to July 2004, with interim service in the Reserves. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In March 2012, the Veteran participated in an RO formal hearing.  In July 2016, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of both proceedings are in the record.  

This matter was last before the Board in November 2016, at which time the claims were remanded for additional development.  Among the other issues on appeal was entitlement to service connection for obstructive sleep apnea.  Subsequently, in an April 2017 rating decision, the Veteran's service connection claim for obstructive sleep apnea was granted.  As such, this claim has been resolved in full and the issue is no longer before the Board.  For the reasons detailed below, another remand is needed before the Board can adjudicate the Veteran's remaining claims.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran alternately maintains that he suffers from an acquired psychiatric condition that was either permanently aggravated by his second period of active duty service or is secondary to his service-connected disabilities.  See July 2016 Board hearing transcript.

In addition to the two periods of active duty, the Veteran had approximately 20 years of Reserve service.  In its November 2016 remand, the Board instructed the AOJ to determine whether all treatment records from that service have been obtained.  It does not appear from a review of the record that the AOJ complied with this instruction.  As such, on remand, the AOJ should again be asked to specifically indicate whether all treatment records from the Veteran's Reserve service have been obtained.

In its November 2016 remand, the Board also sought an addendum opinion from a VA examiner to address whether any diagnosed psychiatric disability was caused or aggravated by his service-connected disabilities, namely, his duodenal ulcer, post-operative appendectomy, residuals of anterior tibial neuropathy of the left foot, plantar fasciitis, and right hand strain.  In March 2017, the Veteran underwent a VA mental disorders examination, and he was diagnosed with panic disorder and unspecified anxiety disorder.  In a July 2017 addendum opinion, the VA examiner concluded it was less likely than not that the Veteran's anxiety or depression were caused by or aggravated by either the Veteran's first or second period of active duty military service.  However, the VA examiner did not address whether the Veteran's diagnosed panic disorder was aggravated by the second period of service.  Further, the VA examiner stated that he was not medically qualified to address the Veteran's contentions that his diagnosed psychiatric conditions were either caused or aggravated by his service-connected disabilities.  

Accordingly, a remand for yet another addendum opinion is necessary to address these deficiencies before the Board can adjudicate his claim.

As the issue of entitlement to TDIU is inextricably intertwined with the Veteran's service connection claim, adjudication of the TDIU issue will be deferred until the above-noted service connection issue is adjudicated.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to determine whether all service treatment records from the Veteran's reserve service have been obtained and associated with the record.  The AOJ should specifically note in the Veteran's record that this action has been completed.

2.  Obtain and associate with the Veteran's claims file copies of all outstanding VA treatment records.  If no additional outstanding records are available, this fact should be noted in the Veteran's claims file.

3.  After completion of the foregoing, forward the Veteran's claims file to an appropriate VA examiner for an addendum opinion addressing the current nature and likely etiology of the Veteran's diagnosed panic disorder and unspecified anxiety disorder.  The Veteran's claims file and copies of all pertinent records should be made available to the examiner for review.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

Based on the examination, if deemed necessary, and review of the relevant evidence, the examiner must address the following questions:
 
(a)  Is it at least as likely as not (50 percent or higher degree of probability) that either panic disorder or unspecified anxiety disorder was aggravated by the Veteran's second period of active duty (from October 2003 to July 2004)?  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level severity of symptoms of the Veteran's psychiatric disorder that were present (i.e., a baseline) before the onset of the aggravation. 

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that either panic disorder or unspecified anxiety disorder was caused by his service-connected duodenal ulcer, post-operative appendectomy, residuals of anterior tibial neuropathy of the left foot, plantar fasciitis, or right hand strain?

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that either panic disorder or unspecified anxiety disorder was aggravated by his service-connected duodenal ulcer, post-operative appendectomy, residuals of anterior tibial neuropathy of the left foot, plantar fasciitis, or right hand strain?

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level severity of symptoms of the Veteran's anxiety disorder that were present (i.e., a baseline) before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  After conducting any other development deemed necessary, readjudicate the Veteran's claims.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

